NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JESSIE GONZALEZ,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D13-5493
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 22, 2015.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellant.

Jessie Gonzalez, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



MORRIS, Judge.


             Jessie Gonzalez appeals the revocation of his probation and his resulting

concurrent sentences of 43.5 months in prison for grand theft of a motor vehicle and
second-degree arson. We affirm the revocation and sentences, but we remand for the

trial court to correct a scrivener's error. The order of revocation states that Gonzalez

violated condition three of his probation; on remand, it should be corrected to reflect that

the trial court orally found that Gonzalez violated condition one. See Senat v. State, 62

So. 3d 1236 (Fla. 2d DCA 2011).

                     Affirmed; remanded with directions.



NORTHCUTT and LaROSE, JJ., Concur.




                                            -2-